An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

I

IN THE SUPREME COURT OF THE STATE OF NEVADA

‘ KB HOME NEVADA INC., NE. 65461
Petitioner,
‘ vs. I
i THE EIGHTH JUDICIAL DISTRICT F E E, E @
COURT OF THE STATE OF NEVADA,
IN AND FOR THE COUNTY OF JUL E12 2315
CLARK; AND THE HONORABLE ,E W M
~ ALLAN R. EARL, DISTRICT JUDGE, 35 E ECO “1 I
Respondents, WI
T and
LIBERTY AT PARADISE COMMUNITY
ASSOCIATION

 

Real Party irLlntereRt.
H ORDER DISMISSING WRIT PROCEEDING

Pursuant to' the stipulation of the parties, and cause

appearing, this writ proceeding is dismissed. Theparties shall bear their

I awn costs and atterney fees. NRAP 42(1)).
It is so ORDERED.

CLERK OF THE SUPREME COURT

TRACIE K. LINDEﬁN
BY; 

cc: Hon. Allan R. Earl, District Judge
Pisanelli Bice, PLLC
Wood, Smith, Henning & Barman, LLPILHS Vegas
Angius (35 Terry LLPfLas Vegas
Eighth District Court Clerk

SUPREME COURT
OF
NEVADA

CLERK’S ORDER